     Case 1:19-cv-05431-SCJ Document 33 Filed 10/26/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


IOU CENTRAL, INC.,
d/b/a IOU FINANCIAL, INC.,
                                           CIVIL ACTION FILE NO.
     Plaintiff,
                                            1:19-CV-5431-SCJ
v.

EMMANUEL N. PESCO,
A/K/A MANNY PESCO
CHARLENE K. PESCO,
R.P. FUNDING, INC.
N/K/A MORTGAGE LENDERS
INVESTEMENT TRADING
CORPORATION,

     Defendants.




                                       ORDER

        Pursuant to Local Rule 41.3, this case is hereby DISMISSED for want of

prosecution for failure to respond to (or otherwise comply with) the Court’s

October 13, 2020 show cause order (Doc. No. [32]).
Case 1:19-cv-05431-SCJ Document 33 Filed 10/26/20 Page 2 of 2




  IT IS SO ORDERED this 26th day of October, 2020.



                                ________________________________
                                HONORABLE STEVE C. JONES
                                UNITED STATES DISTRICT JUDGE




                                2
